Citation Nr: 1002668	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-21 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether recoupment of payment under the Radiation Exposure 
Compensation Act, from the Department of Veterans Affairs' 
Dependency and Indemnity Compensation, is proper.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946 and from October 1952 to December 1970.  He died 
in June 2001, and the appellant is his surviving spouse, who 
is challenging the recoupment of payment under the Radiation 
Exposure Compensation Act, from the Department of Veterans 
Affairs' Dependency and Indemnity Compensation that she is 
paid.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in September 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which determined that VA must 
withhold the appellant's Dependency and Indemnity 
Compensation (DIC) to recoup the amount she had previously 
received under the Radiation Exposure Compensation Act of 
1990 (RECA).  

It is noted that during the appeal process, the appellant 
executed a power of attorney in favor of the Disabled 
American Veterans in May 2005 and also appointed a private 
attorney to represent her in the matter, as documented on VA 
Form 21-22, dated in July 2005.  In a statement dated in 
December 2005, she declared that her representative was no 
longer her attorney of record and that the RO should proceed 
without the attorney.  The attorney, however, subsequently 
submitted statements on behalf of the appellant, in June 2006 
and August 2008.  The Disabled American Veterans in September 
2009 also submitted a statement on behalf of the appellant.  
The Board sent the appellant a letter in October 2009, 
requesting that she clarify her representative, and that if 
she did not respond in 30 days, it would be assumed that she 
wished to represent herself.  The letter, which was sent to 
her last known address, was returned as undeliverable.  Given 
the foregoing efforts to clarify representation, the Board 
will proceed to review the claim, assuming that the appellant 
is not represented.  


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO granted service 
connection for the cause of the Veteran's death due to 
carcinoma of the lung on account of the Veteran's in-service 
exposure to ionizing radiation; the appellant was notified of 
her award of DIC in a March 2002 letter.   

2.  In June 2002, the appellant was awarded a lump sum 
payment of $75,000 on account of the Veteran's death due to 
lung cancer under the RECA.

3.  The RO began withholding payments of DIC in September 
2005, due to the appellant's receipt of a payment under the 
RECA.


CONCLUSION OF LAW

Recoupment of payment under the RECA, from DIC, is proper.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.715 (2008); Veteran Benefits Improvement Act of 2004, Pub. 
L. No 108-454, 118 Stat. 3598, § 302 (Dec. 10, 2004).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).

As the law in this case is clear, there is no other option 
but to apply the plain meaning of the statute.  VA does not 
have any discretion in halting recoupment of the RECA 
payments, from the appellant's DIC payments.  As the 
appellant has failed to state a claim upon which relief may 
be granted, the claim must be denied for lack of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 429 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Veteran's death certificate shows that he died in June 
2001.  The immediate cause of death was acute 
cardiorespiratory arrest due to metastatic carcinoma of the 
lung, of months duration.  In August 2001, the appellant 
filed a claim for service connection for the cause of the 
Veteran's death secondary to radiation exposure.  

In a March 2002 rating decision, the RO granted service 
connection for the cause of the Veteran's death due to 
carcinoma of the lung, on account of the Veteran's in-service 
exposure to ionizing radiation, effective April 1, 2002.  
Service connection was established because the Veteran's lung 
cancer was a presumptive radiogenic disease under 38 C.F.R. § 
3.309(d).  The appellant was notified of her award of DIC in 
a March 2002 letter.   

In April 2005, VA was notified by the Department of Justice, 
Torts Branch, Civil Division, that in June 2002 the appellant 
was paid a lump sum award of $75,000 under the RECA, on 
account of the Veteran's death due to lung cancer.  Documents 
subsequently added to the file by the appellant show that in 
a January 2002 letter, the Department of Justice informed her 
that her claim under the RECA had been approved in the amount 
$75,000.  She was asked to complete an Acceptance of Payment 
form letter.  She subsequently signed and dated an Acceptance 
of Payment letter, dated in February 2002, which indicated 
her acceptance of the $75,000 payment.  A document from a 
financial institution shows that in June 2002, a payment of 
$75,000 under the RECA program was deposited directly into 
the appellant's account.  

In an April 2005 letter, the RO informed the appellant of its 
proposal to withhold her monthly DIC, effective July 1, 2005, 
until the full amount of the RECA payment was recouped.  She 
was also notified that there would be no overpayment created 
in her case.  

In a September 2005 letter, the RO notified the appellant 
that it was taking action to withhold her DIC payments, 
effective September 1, 2005, to recoup the amount she was 
paid (i.e., $75,000) under the RECA.  

Analysis

Historically, under 38 C.F.R. § 3.715, payment of DIC was 
barred on behalf of an individual based upon death resulting 
from the same disease for which a RECA payment was made.

A significant change was made to the law governing DIC on 
December 10, 2004, which permitted payment of DIC benefits 
even though a payment was made under the RECA program.  
Specifically, 38 U.S.C. § 1310, deaths entitling survivors to 
dependency and indemnity compensation, was amended by adding 
a paragraph that specifically states the following:

"A person who receives a payment under 
the provisions of the Radiation Exposure 
Compensation Act of 1990 (42 U.S.C. 2210 
note) shall not be deprived, by reason of 
the receipt of that payment, of receipt 
of dependency and indemnity compensation 
to which that person is otherwise 
entitled, but there shall be deducted 
from payment of such dependency and 
indemnity compensation the amount of 
payment under the Act."

Veteran Benefits Improvement Act of 2004, Pub. L. No 108-454, 
118 Stat. 3598, § 302(b) (Dec. 10, 2004).  With respect to 
the DIC payments, the amendment took effect for months 
beginning after March 26, 2002.

In consequence to the change in law, VA subsequently amended 
38 C.F.R. § 3.715, which now provides that an individual who 
has received a RECA payment based upon a veteran's death will 
not be denied DIC to which the individual was entitled 
beginning after March 26, 2002; however, the amount of the 
RECA payment will be deducted from the amount of compensation 
payable under 38 C.F.R. § 3.309(d) or the amount of DIC 
payable.  See 71 Fed. Reg. 44,919 (Aug. 8, 2006).  

In this case, the VA is recouping, from the appellant's DIC 
payments, that amount for which she had been paid under the 
RECA.  In other words, $75,000 paid to the appellant under 
the RECA program is being deducted from her DIC payment.  
Further, it is noted that the basis for both types of 
payments is the same, that is, the Veteran's death was the 
result of lung cancer that developed in consequence of his 
exposure to ionizing radiation during service.  An RO audit 
conducted in December 2008 shows that from September 2005 
through November 2008, VA has withheld $41,271 from her DIC 
payments for recoupment purposes, and that there was a 
balance of $33,729 to be recouped before DIC payments may be 
resumed.  The Board finds that the recoupment of the RECA 
payment, from the appellant's DIC, is in accordance with the 
law and is thus proper.  

It has been argued that the Veteran's death resulted from 
conditions other than lung cancer, which were related to his 
military service.  It has been suggested that exhumation of 
the Veteran's body for a post-mortem autopsy would validate 
her contention.  (The appellant has asserted that the idea of 
exhumation was not hers.)  In a statement received in July 
2005, R.M., M.D., who was also the attending physician who 
signed the Veteran's death certificate, indicated that he has 
reviewed the medical record available to him, and opined that 
the Veteran had multiple service-related problems, as well as 
the radiation-associated diseases.  He felt that a post-
mortem autopsy, if one were to be performed, would reveal 
malignant prostate tissue with probable metastasis.  He also 
noted impotence, osteoarthritis, and emphysema as possible 
service-related conditions.  It is noted that the death 
certificate has not been amended, based on the physician's 
statement.  In any case, this argument pertaining to other 
conditions leading to death does not change the outcome of 
the decision.  Service connection for the Veteran's cause of 
death has not been established on any basis other than that 
due to lung cancer under 38 C.F.R. § 3.309(d), and therefore 
entitlement to DIC is solely based on the Veteran's fatal 
lung cancer.  

It is further noted that the claims file contains 
documentation that in January 2006 the appellant has been 
granted a discharge, as a result of filing for Chapter 7 
bankruptcy.  In an argument dated in June 2006, the 
appellant's representative at that time argued that the 
recoupment process be terminated.  Notwithstanding the RO's 
reference to the amount to be recouped from DIC as a 
"debt", such as in the audit issued to the appellant in 
December 2008, there is no overpayment created in this case.  
The appellant was notified of this in an April 2005 letter, 
wherein she was informed that future DIC payments would 
merely be withheld to recoup the full amount of the RECA 
payment.  

								(ORDER on Next Page)


ORDER

As recoupment of payment under the Radiation Exposure 
Compensation Act, from the Department of Veterans Affairs' 
Dependency and Indemnity Compensation, is proper, the appeal 
is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


